Title: To George Washington from Major William McWilliams, 2 April 1778
From: McWilliams, William
To: Washington, George


2 April 1778. Writes that although “Resignations have become so frequent in the Army, that I am almost ashamed to trouble your Excellency on a subject so disagreeable,” he must “leave the Army for a Considerable time” because to “Continue . . . would in all probability be attended with Certain destruction to my private property.” Asserts that although he resigns his current post, he intends “to return to the Army, as soon as my affairs Can be put in a Condition to admit of my absence.”
